Title: To Thomas Jefferson from John Vaughan, 29 April 1805
From: Vaughan, John
To: Jefferson, Thomas


                  
                     D Sir
                     
                     Philad. 29 April 1805
                  
                  I have received a small box from Mr Boutram which I shall the pleasure of forwarding by the first vessel for Richmond to Mess Gibson & Jefferson
                  By Mr Hunter I have sent on a few Certificates of admission to the Amn Phil. Socy. to be signed & returned as Soon as convenient.
                  I have had the Satisfaction of hearing from Mr Dunbar who is preparing a paper for the society as soon as he has completed his Official papers—We are very anxious to collect all the Materials we can to complete the 2d pt. of the 6th Vol which we wish to commence printing very shortly.—I have this day forwarded two Official letters from the Society.—I flatter myself that we shall be able hereafter to publish a half Volume regularly—You have very much in your power, & by communicating yourself, or giving the Direction to the Communication of others as you have hitherto done you will essentially serve us.
                  Having only just learnd that M hunter was going—You will I hope excuse this hasty manner of adressing you
                  I remain with respect Your ob. Serv.
                  
                     Jn. Vaughan
                     
                  
               